  

VIA ELECTRONIC CASE FILING ONLY

ATTORNEY &
COUNSELOR AT LAW

June J4. 2019

Hon. Arlene R. Lindsay, U.S.M.J.
Long Island Federal Courthouse
814 Federal Plaza

Central Islip, New York 11722

re Plaintiffs Response to Defendants’ Protective Order Motion:
Warren v. Castella Imports, et al. Docket No. 2:18-cv—04740

Dear Judge Lindsay:

Plaintiff complied with all rules and notice in taking depositions, as it has done
so before in Hiden MacFarlane v. Suffolk County et al, 2:10-ev-02877 (IFBYARL)
DB. 119, vet Defendants ignore the law. and the requirement to meet and confer
prior to making their application to this Court.

The deposition of Defendant Nicole Morello could not be confirmed by Plaintiff,
evidenced by an e-mail prior to defense counsel's submissions on Wednesday night.

Your Honor has previously permitted (/d.) Plaintiff to utilize the very same video
camera at the deposition of a Suffolk County Correctional Officer invelving, faser
afia, allegations of misconduct and excessive force issue in the Central [slip
Courthouse of the Eastern District of New York. Plaintiff informed defense counse|
Christopher Del Bove of this very fact, and Your Honor’s previous determinations.
before and after the Defendant Roberts’ Deposition.

Defendants failed to meet and confer, propose a protective order or even
articulate any reasonable basis for a protective order under the Federal Rules of
Civil Procedure. Defendants concerns are hypothetical at best and appear to be
designed to delay this case.

Accordingly, Plaintiff respectfully requests that this Honorable Court deny
Defendants’ Motion for a Protective Order (1) barring Plaintiffs Counsel from
videotaping future depositions; and (2) entering a protective order restricting
and gageing Plaintiff from speaking about this case-— a harm which Defendants
never mentioned to counsel and for which there is no reasonable basis to believe
will oceur in this case.

Please send all mail to: 33 Walt Whitman Road, Suite 310 * Dix Hills, NY 11746
Tet: 631.450.2515 | Fax: 631.223.7377 | wes: coryhmorris.com | emar: info@coryhmorris.com
515 East Las Olas Boulevard, Suite 120 * Fort Lauderdale, FL 33301 *By appointment only*

   
Case 2:18-cv-04740-SJF-ARL Document 37 Filed 06/14/19 Page 2 of 3 PagelD #: 328

DEFENDANTS FAILED TO MEET AND CONFER AND PROVIDE NO REASONABLE BASIS
TO RESTRICT PLAINTIFF OR ENTER A PROTECTIVE ORDER IN THIS MATTER

Defendants failed to even discuss or propose a protective order to Plaintiff.
“Pursuant to Rule 26(c), a court may issue a protective order to protect a party or
person from annoyance, embarrassment, oppression, or undue burden or expense”
(Def. MOL, P. 2) (citing Fed. R.Civ.P. 26(c)) and the movant “ ‘has the burden of
showing that good cause exists for issuance of that order.” Gambale v. Deutsche
Bank AG, 377 F.3d 183, 142 (2d Cir. 2004) (quoting In re Agent Orange Product
Liabilily Litigation, 821 F.2d 139, 145 (2d Civ. 1987)).

When a motion for a protective order is made and the court is disposed to deny it,
the court may require the payment of expenses incurred in relation to the motion.
USCS Fed Rules Civ Proce R 26. Adv. Com. Notes on 1970 Amendments.

Defendants have presented no legal basis to silence the Plaintiff or restrict public
access to court records. The publie interest is based on the right of citizens to “keep
a watchful eye” on the workings of federal courts and the federal courts’ need for
public accountability. Nixon y. Warner Conmmunications, Ine. 435 ULS. 589, 597-98.
985. Ct. 1306, 1312, 55 L. Ed. 2d 570 (1978). Without public and professional
monitoring, there can be “no confidence in the conscientiousness, reasonableness. or
honesty of judicial proceedings.” United States v. Amodeo, 71 F.3d 1044. 1048 (2d
Cir. 1995). Under the common law, judicial documents have been presumptively
subject to public inspection. See United States v. Amodeo, 44 F.3d 141. 146 (2d Cir.
1995).

The Second Circuit defined a “judicial document” as material filed with the court
that is “relevant to the performance of the judicial function and useful in the
judicial process.” Amodeo, 44 F.3d at 145. How strong a “presumption of access” is
accorded a document will vary with its role in the adjudicatory process. Evidence
introduced at trial is given an “especially strong” presumption of aecess. [n re
Application of National Broadcasting Co. v. Myers, 635 F.2d 945, 952 (2d Civ. 1980).
Likewise, a document submitted as the principal basis for a dispositive motion. As
the exercise of Article IIT powers is a formal act of government, it should be subject
to public serutiny absent “exceptional circumstances.” Amodeo, 71 F.3d at 1049
Defendants seek a protective order preventing all partics from disseminating the
June 5. 2019 videotaped deposition of Robert Roberts and any future depositions
and transcripts thereof, except for use in this litigation. D.B. 36. p. 2. 1 follows that
documents which play a central role in that process strongly should be presumed to
be open to the public.

Defendants fail to identify “exceptional circumstances,” Anrodeo, 71 F.8d at 1049,
sufficient to justify the departure from longstanding law against confidentiality.
Unsupported claums that this video recording is more susceptible to being “leaked”
and disseminated than a traditional video recording taken by a professional
videographer demonstrates a profound lack of knowledge of video technology on the
part of Counsel for Defendants and is speculative at best. Sec D.E. 36, p. 8.

Law Offices of Cory H. Morris + Attorney & Counselor at Law

Tet: 631.450.2515 | Fax: 631.223.7377 | wee: coryhmorris.com | ema: info@coryhmorris.com
Case 2:18-cv-04740-SJF-ARL Document 37 Filed 06/14/19 Page 3 of 3 PagelD #: 329

The Plaintiff retained and will continue to retain the services of “an officer
authorized to administer oaths either by federal law ov by the law in the place of
examination” in accordance with the provisions of Fed.R-Civ.P. Rule 28(a)1)(A) to
prepare and certify the transcript of depositions. Counsel for Plaintiff. in addition to
having an independent court reporter who is certified to take the stenographic
recording and provide a deposition transcript as part of the Court. record,
videorecords the depositions he takes for his own use on his own videorecorder, a
Sony HD AVC HD Handyeam 9,2 Mega Pixels HDR-CX405 mounted on an
appropriate tripod and focused on the deponent.

Your Honor has approved this practice. Counsel regularly video records other
depositions in the Eastern District of New York in accordance with Fed. R.Civ.P.
Rule 30(b)(A) and Rule 30(b)(4). Your Honor approved this specific device for entry
and use inte the Central Islip District Court Courthouse. Outside the Courthouse,
no priar approval by the Court is required. In addition, Counsel for Defendants
may obtain a copy of the video recording upon request.

Counsel for Defendants complains that, “Plaintiffs counsel personally operated
the video camera, not a Fed.R.Civ.P. Rule 28(c) officer. thus automatically making
the recording deficient under the Federal Rules of Civil Procedure.” D.E. 36, p. 1. 2.
The video is not being offered as evidence. All of the remaining objections raised by
Counsel for Defendants are mistakenly addressed to efforts to use a videotape as
an alternative or substitute to a certified record prepared by a court reporter
authorized to report depositions under Fed. R.Civ.P. Rule 28(a)1)(A). Counsel for
the Plaintiff has no such intention.

Counsel for Defendants waited over as week before stating that the deposition
of Defendant Roberts “contained a substantial amount of confidential and

because of the pivotal. confidential information discussed during Defendants (and
hkely Plaintiffs) depositions at the very core of Defendants’ business operations.
The risk of economic harm caused by Plaintiffs ability to affect the unqualified
dissemination of the information shared in Robert Robert's testimony is grave”
(DJs. 36, p. 3.). Those unsupported statements by counsel are insufficient to justify
sealing the record. Should such an issue, Plaintiff would have no objection to
redacting confidential proprictary information from a publicly filed deposition and
filing the unredacted deposition under seal.

Defendants failure to meet and confer not only violates the Rules but creates an.
additional, unnecessary motion. Defendants’ motion should be denied in its entirety
and this Court. should award all other relief it deems just and p

  
  
   

IWORRITS,

OW Pleriandif

é

Law Offices of Cory H. Morris + Attorney & Counselor at Law

Tet: 631.450.2515 | Fax: 631.223.7377 | wee: coryhmorris.com | emamm: info@coryhmorris.com
